UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4347


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODDELL CHAPELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:09-cr-00365-HEH-1)


Submitted: December 18, 2017                                      Decided: January 25, 2018


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Mary E. Maguire, Assistant
Federal Public Defenders, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Dana J. Boente, United States Attorney, Alexandria,
Virginia, Angela Mastandrea-Miller, Assistant United States Attorney, UNITED STATES
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roddell Chapell appeals the district court’s judgment revoking his supervised

release and sentencing him to 36 months of imprisonment. On appeal, Chapell argues this

sentence is unreasonable because the district court relied on an erroneous theory of

supervised release and failed to adequately explain the sentence. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.”    United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).

“Accordingly, when this Court examines a revocation sentence, we take[ ] a more

deferential appellate posture concerning issues of fact and the exercise of discretion than

reasonableness review for guidelines sentences.” United States v. Slappy, 872 F.3d 202,

207 (4th Cir. 2017) (internal quotation marks omitted). Specifically, “[w]e will affirm a

revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’” Webb, 738 F.3d at 640 (quoting United States v. Crudup, 461 F.3d 433,

438 (4th Cir. 2006)).

       In considering whether a revocation sentence is plainly unreasonable, we must first

decide whether the revocation sentence is procedurally or substantively unreasonable. See

Webb, 738 F.3d at 640. To make this decision, “we follow generally the procedural and

substantive considerations that we employ in our review of original sentences, . . . with

some necessary modifications to take into account the unique nature of supervised release

revocation sentences.” Crudup, 461 F.3d at 438–39. A revocation sentence is procedurally

reasonable if after considering the Sentencing Guidelines’ Chapter 7 advisory policy

statements and the applicable § 3553(a) factors, the district court adequately explains the

                                            2
revocation sentence. See Slappy, 872 F.3d at 207; see also 18 U.S.C. § 3583(e) (delineating

the applicable § 3553(a) factors); United States v. Thompson, 595 F.3d 544, 546–47 (4th

Cir. 2010) (stating that a district court must consider the non-binding, policy statements in

Chapter 7 of the Sentencing Guidelines Manual). Further, “a revocation sentence is

substantively reasonable if the court ‘sufficiently state[s] a proper basis for its conclusion

that’ the defendant should receive the sentence imposed.” Slappy, 872 F.3d at 207 (quoting

Crudup, 461 F.3d at 440).

       “Only if we find the sentence unreasonable must we decide whether it is plainly so.”

Webb, 738 F.3d at 640. A sentence is plainly unreasonable if it is clearly or obviously

unreasonable. See Crudup, 461 F.3d at 439. “If a revocation sentence [--] even an

unreasonable one [--] is not ‘plainly unreasonable,’ we will affirm it.” Slappy, 872 F.3d at

208.

       Although the district court did not address every § 3553(a) factor on the record at

sentencing, it adequately explained its reasoning for the revocation sentence—specifically,

that it was sanctioning the serious breach of trust evinced by Chapell’s continuing pattern

of violations. See United States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009) (“[T]he district

court need not robotically tick through § 3553(a)’s every subsection.” (internal quotation

marks omitted)). Chapell contends it was improper for the court to focus on the breach of

trust in imposing a sentence above the advisory policy statement range. But the Sentencing

Guidelines instruct that “at revocation the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.” U.S. Sentencing Guidelines

                                              3
Manual ch. 7, pt. A cmt. 3(b); see United States v. Wynn, 786 F.3d 339, 343 (4th Cir. 2015)

(“Indeed, the very purpose of a supervised release revocation hearing is to determine the

gravity of the breach of trust committed by the defendant in the context of the conditional

liberty he was granted following his conviction of the underlying offenses.” (internal

quotation marks omitted)). Chapell’s revocation sentence is thus procedurally reasonable.

       The district court also stated a sufficient basis for the sentence. The court made

clear that it considered the violations before it as a continuation of the course of conduct

serving as the basis for the first revocation. Moreover, at the first revocation hearing, the

court imposed a sentence below the advisory policy statement range but warned Chapell

that he would face a more severe sentence if he violated his supervised release again.

Accordingly, the sentence is substantively reasonable. Because we conclude that the

revocation sentence is not unreasonable, we need not reach the question of whether it is

plainly unreasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4